        Case 1:19-cv-03287-SAB    ECF No. 31    filed 11/20/20   PageID.311 Page 1 of 2



 1
 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
 3                                                               EASTERN DISTRICT OF WASHINGTON



 4                                                               Nov 20, 2020
 5
                                                                      SEAN F. MCAVOY, CLERK




 6                         UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 ERNESTO AVINA ESPINOZA;
10 JESUS BELLO PAREDES;                             No. 1:19-CV-03287-SAB
11 JOSE RUTILO GAMBOA NÚÑEZ;
12 LUCIA YUNUEN GAMBOA URBINA;                      ORDER ACCEPTING
13 MARIA LIBRADA ESPINOZA                           STIPULATED DISMISSAL
14 NICOLAS;
15               Plaintiffs,
16               v.
17 PERRAULT FARMS, INC.;
18 JEFFREY PERRAULT; and
19 JUDY PERRAULT AND STEVE
20 PERRAULT, and the marital community
21 thereof;
22               Defendants.
23         Before the Court is the parties’ Stipulated Dismissal, ECF No. 30. The
24 parties stipulate and request the Court dismiss this matter with prejudice and
25 without awarding either party attorney’s fees or costs. Pursuant to Fed. R. Civ. P.
26 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good cause to
27 accept the stipulation, enter it into the record, and dismiss this case.
28 //

     ORDER ACCEPTING STIPULATED DISMISSAL # 1
      Case 1:19-cv-03287-SAB     ECF No. 31    filed 11/20/20   PageID.312 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Stipulated Dismissal, ECF No. 30, is ACCEPTED.
 3        2. This matter is DISMISSED with prejudice and without attorney’s fees
 4 or costs to any party.
 5        3. Any pending motions are DISMISSED as moot.
 6        4. The trial date and any remaining pretrial deadlines are STRICKEN.
 7        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 8 this Order, provide copies to counsel, and close the file.
 9        DATED this 20th day of November 2020.
10
11
12
13
14
                                               Stanley A. Bastian
15
                                           United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER ACCEPTING STIPULATED DISMISSAL # 2
